DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2021 and 02/04/2022 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fersdahl et al. (US. Patent No. 9,057,773, “Fersdahl” hereinafter).
As per claim 1, as shown in Fig. 1A, Fersdahl teaches a system, comprising: 
at least one display installed in an aircraft (display 110); and 
at least one processor (208) installed in the aircraft and communicatively coupled to the at least one display, the at least one processor configured to: 
obtain aircraft data associated with the aircraft (Fig. 2, col. 7, lines 55-67, obtaining temperature, position, date, time); 
obtain an azimuth value associated with an azimuth (col. 7, lines 55-67, obtaining azimuth 68); 
obtain radar data associated with at least one threat (col. 8, lines 40-45, weather radar returns, associated with weather threats, col. 7, lines 21-35); 
generate a three-dimensional threat image based at least on the aircraft data, the azimuth value, and the radar data; and 
output the three-dimensional threat image as graphical data; 
wherein the at least one display is configured to display the three-dimensional threat image to a user (col. 5, line 62 through col. 8, line 6); 
wherein the three-dimensional threat image depicts a three-dimensional relationship between the aircraft and the at least one threat (col. 7, lines 23-29, i.e. depicting the distance from the aircraft to where the weather threat is, “In some embodiments, a range and bearing matrix having range markers indicating distance from a current position of the aircraft and bearing markers indicating azimuths from a current flight path or bearing of the aircraft may be provided and may assist the pilot in cognitive recognition of weather features from the pilot's perspective”), wherein the three-dimensional threat image conveys a range dimension (Fig. 6, range markers 615), a lateral dimension extended perpendicularly from the azimuth (horizontal axis 625 that is perpendicular to a current flight path or bearing of the aircraft and is centered about the current position of the aircraft), and a height dimension (vertical axis 635 that provides information regarding the altitude of the aircraft) (col. 10, lines 10-36). 
As per claim 11, Fersdahl also teaches wherein the azimuth value is based on at least one of a track of the aircraft, a user input of a selected azimuth (col. 7, lines 7-9), or the aircraft data.  
As per claim 12, as addressed in claim 1 referring to Fig. 1A and 2, Fersdahl also teaches wherein the at least one processor comprises at least one aircraft computing device processor (208), at least one display unit computing device processor (110), and at least one radar computing device processor (212), the at least one aircraft computing device processor, the at least one display unit computing device processor, and the at least one radar computing device processor being communicatively coupled, wherein the at least one radar computing device processor is configured to: obtain the aircraft data from the at least one aircraft computing device processor; obtain the azimuth value associated with the azimuth; obtain the radar data associated with the at least one threat; generate the three- dimensional threat image based at least on the aircraft data, the azimuth value, and the radar data; and output the three-dimensional threat image as the graphical data to the at least one display unit computing device processor (see claim 1). (It is noted that the claim language is not clear whether these components are different from the ones recited in claim 1). 
As per claim 13, as also addressed above, Fersdahl does also teach wherein the at least one display unit computing device processor is configured to receive the aircraft data from the at least one aircraft computing device processor.  
As per claim 14, as shown in Fig. 6, Fersdahl does teach wherein the at least one display unit computing device processor is further configured to overlay the three-dimensional threat image over other information from the aircraft data or to overlay the other information from 21128061 USO1 the aircraft data over the three-dimensional threat image (col. 10, lines 10-25, overlaying information 625, 630, and 635 over the 3D image).  
Claim 15, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fersdahl et al. (US. Patent No. 9,057,773) in view of Choi et al. (US. Patent App. Pub. No. 2020/0082731, “Choi”).
As per claim 2, Fersdahl does not expressly teach wherein the three-dimensional threat image comprises a graphical depiction of a horizontal two-dimensional planar portion and a vertical two-dimensional planar portion extending perpendicularly from the horizontal two- dimensional planar portion for each of the at least one threat so as to reduce 19128061 USO1 processing requirements as compared to a three-dimensionally rendered representation of surface contours for each of the at least one threat.  
However, in a very similar method of generating three-dimensional image representing weather threats (e.g. Fig. 3d, ¶ [106], and ¶ [87]), Choi teaches wherein the three-dimensional threat image comprises a graphical depiction of a horizontal two-dimensional planar portion (Fig. 3d, ¶ [106], X-Y planar surface) and a vertical two-dimensional planar portion extending perpendicularly from the horizontal two- dimensional planar portion (X-Y-Z surface perpendicular to the XY surface shown in Fig. 3e) for each of the at least one threat (such as weather disturbances, ¶ [87]) so as to reduce 19128061 USO1 processing requirements as compared to a three-dimensionally rendered representation of surface contours for each of the at least one threat (simpler graphical representation than contour representation of Fersdahl shown in Fig. 6. Noted that this is the intended use of the method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Choi to the method as taught by Fersdahl as addressed above, the advantage is to reduce computation resource which results in processing the image faster.
As per claim 3, as addressed above in claim 1, the combined teachings of Fersdahl and Choi also include wherein the at least one threat is at least one weather threat, wherein the radar data is weather radar data, wherein the three-dimensional threat image is a three-dimensional weather threat image.
As per claim 4, the combined Fersdahl-Choi further teaches wherein the three-dimensional threat image further comprises a graphical depiction of an aircraft intercept altitude for the aircraft at each of the at least one threat (Fersdahl, col. 10, lines 22-25, “Image 600 includes a vertical axis 635 that provides information regarding the altitude of the aircraft and the various portions of the weather cells in front of the aircraft”).
As per claim 5, the combined Fersdahl-Choi does also teach wherein the three-dimensional threat image further comprises a textual depiction of a threat height for each of the at least one threat (Fersdahl, col. 6, lines 56-64).  
As per claim 6, the combined Fersdahl-Choi does impliedly teach wherein the three-dimensional threat image further comprises a growth or decay indicator for each of the at least one threat (Choi, ¶ [106], different threat levels, such as imminent threat 344a, intermediate threat 344b, and non-threat 344c). Thus, claim 6 would have been obvious over the combined references for the reason above. 
As per claim 7, as addressed in claim 6, the combined Fersdahl-Choi does also impliedly teach wherein the three-dimensional threat image further comprises a graphical depiction of a first severity region and a second severity region for each of the at least one threat, the first severity region associated with a first predetermined range of severity levels, the second severity region associated with a second predetermined range of severity levels, the first severity region being depicted differently from the second severity region (Choi, ¶ [106], imminent region, intermediate region, non-threat region).  Thus, claim 7 would have been obvious over the combined references for the reason above. 
As per claim 8, as addressed above with reference to Fig. 6 of Fersdahl, the combined Fersdahl-Choi also discloses wherein the three-dimensional threat image further comprises a depiction of range indicators for the range dimension and lateral distance indicators for the lateral dimension (Fersdahl, col. 6, lines 13-26).  
As per claim 9, the combined Fersdahl-Choi also teaches wherein the three-dimensional threat image further comprises a depiction of the azimuth (Fersdahl, Fig. 6, numeral 620, col. 10, lines 26-34.  
As per claim 10, the combined Fersdahl-Choi also discloses wherein the at least one threat is at least one storm threat, wherein the radar data is weather radar data, wherein the three-dimensional threat image is a three-dimensional storm threat image (Fersdahl, col. 10, lines 37-49).  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611